Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action on the 16/954235 application filed on 6/16/20
Claims 24-42 are pending and have been fully considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: exposure means in claim 42.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 24-29, 36-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over VILENDRER (US 2009/0111180) as supplied by applicant on 6/16/20 in view of GILBERT (US 2017/0072100) and TAMAOKI (US 2005/0084956). 
With respect to claim 24, VILENDRER discloses a bioreactor system for three dimensional tissue stimulator comprising a bioreactor or tissue growth chamber (bio incubator) with a gas fitting (one orifice), the chamber is sealed on both ends in which the chamber can be constructed without vents or permeable membranes for an airtight chamber (hermetically closed) (0031-32, 0034-36, 0039, Fig 1B), in which a dynamic pressurization and control system (pressure system) is connected to the gas fitting (fluidly connected through orifice) to supply pressurized air (0038-45, Fig 3), in which the pressure of the air is set to a dynamic pressure that can be high pressure input or removed (capable of varying negative and positive pressure) (0047-48) but does not explicitly disclose the further details of the pressure system of: a cyclic gas pressure system configured for varying the pressure between at least -1 mbar and at least +1 mbar. However, GILBERT discloses an apparatus for applying a pressure differential to tissue comprising an airtight vacuum chamber connected through a valve to a vacuum pump (pressure system fluidly connected through an orifice) (0036, 0042 Fig 7) in which the pressure change is applied cyclically (cyclic gas pressure system) configured to vary the pressure in the chamber above or below 1 atm or specifically in the range from -0.095 MPa to 0.415 MPa (corresponds to -950 to 4150 mbar) compared to atmospheric pressure (0007, 0036-37). At the time the invention was filed it would have been obvious to one of ordinary skill in the art to modify the 
With respect to claim 25, the above combination does not explicitly disclose the pipe further comprises a fritted tip. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the tip fritted, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
With respect to claim 26, TAMAOKI discloses the air passage (feedthrough) is an airtight traverse (0029, Fig 3). 
With respect to claim 27, GILBERT discloses the gas pressure range is in the range from -0.095 MPa to 0.415 MPa (corresponds to -950 to 4150 mbar) compared to atmospheric pressure (0007, 0036-37). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP2144.05. 
With respect to claim 28, VILENDRER discloses an additional fluid fitting (openable connection) which is capable of use with another gas source (Fig 1B).
With respect to claim 29, VILENDRER discloses the bioreactor chamber cavity (well) for housing a tissue construct of cells (0033) but does not explicitly disclose any surface measurements. However, it would have been an obvious matter of design choice to make the cavity with the claimed measurements, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04.
With respect to claim 36, 40, VILENRER discloses the bioreactor comprises a main housing with hollow chamber (opening delimited by a door frame) that is closed by endcaps (door for closing the opening) and membranes with O-ring seals (made of elastomer) between the main housing sidewall and end caps (hermetic cover being mounted between the door and the opening) which are fixed by bolts or threaded tie rods (fixation elements) to the main housing sidewall (0031-37) in which the membranes can be non-gas-permeable (0039). 
With respect to claims 37, VILENRER discloses a heater (heating device) (0041, 0044) in the system but does not explicitly disclose the heater disposed inside the door. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the heater in any desired location on the device, since it has been held that rearranging parts of an invention involved only routine skill in the art. MPEP 2144.04.
With respect to claims 38, VILENRER discloses a heater (heating device) (0041, 0044) in the system but does not explicitly disclose the heater is an electrical resistance. However, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to substitute the heater of VILENRER with an electrical resistance heater because doing so would have resulted in the substitution of art recognized for the same intended purpose of heating a chamber (see also MPEP Section 2144.07).
With respect to claim 39, VILENRER discloses the membrane (cover) protrudes to be fixed by the bolts or threaded tie rods (fixation elements) to the endcaps through an O-ring (counter plate) which is placed on an external wall of the chamber around the endcap perimeter (doorframe) and inserted into a recess thereon (Fig 1B). 
With respect to claim 41, VILENRER discloses the gas fitting (orifice) traverses between an external wall and internal wall of the bioreactor, is connected via a quick-disconnect fitting (fixation elements) and the system can be airtight (0039). 
With respect to claim 42, VILENDRER discloses a bioreactor system (second system) for three dimensional tissue stimulator comprising a bioreactor or tissue growth chamber (bio incubator) with a media port (exposure means of first system) for applying liquid to cells within, gas fitting (one orifice), the chamber is sealed on both ends in which the chamber can be constructed without vents or permeable membranes for an airtight chamber (hermetically closed) (0031-32, 0034-36, 0039, Fig 1B), in which a dynamic pressurization and control system (pressure system) is connected to the gas fitting (fluidly connected through orifice) to supply pressurized air (0038-45, Fig 3), in which the pressure of the air is set to a dynamic pressure that can be high pressure input or removed (capable of varying negative and positive pressure) (0047-48) but does not explicitly disclose the further details of the pressure system of: a cyclic gas pressure system configured for varying the pressure between at least -1 mbar and at least +1 mbar. However, GILBERT discloses an apparatus for applying a pressure differential to tissue comprising an airtight vacuum chamber connected through a valve to a vacuum pump (pressure system fluidly connected through an orifice) (0036, 0042 Fig 7) in which the pressure change is applied cyclically (cyclic gas pressure system) configured to vary the pressure in the chamber above or below 1 atm or specifically in the range from -0.095 MPa to 0.415 MPa (corresponds to -950 to 4150 mbar) compared to atmospheric pressure (0007, 0036-37). At the time the . 

Claims 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over VILENDRER (US 2009/0111180) as supplied by applicant on 6/16/20 in view of GILBERT (US 2017/0072100) and TAMAOKI (US 2005/0084956) as applied above, further in view of HWANG (US 4795428). 
With respect to claim 30-35, modified VILENDRER does not explicitly disclose the construction details of the pressure system. However, HWANG discloses a therapeutic suction device for creating a vacuum pressure in a chamber (Col 1, lines 40-55), comprising a pressure controlling bellow (chamber) with a movable end (wall of chamber) attached to a stem (rod) with spring (guiding assembly slide ably mounted) and a nut (actuator is crank mechanism) that moves the end connected to a (motor) in which the chamber has a conduit connected to the chamber (outlet in fluid connection with bio-incubator) (Col 2, lines 34-25, Fig 1). At the time the invention was filed it would have been obvious to one of ordinary skill in the art to modify the pressure system of VILENDRER to include the vacuum system components as taught by HWANG .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892 for prior art that is cited as it relates to pressurized culture systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799